DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The information disclosure statement filed 6/16/2020 has been considered by the Examiner.
Claim Interpretation
Based on paragraphs [0042] and [0047] of the specification of the present application, the claimed Solar Access Measurement Device (SAMD) set forth by claims 1-18 is being interpreted as a virtual structure moved around in a model of three-dimensional space utilizing a computer with 3D CAM software wherein ray tracing from sun locations is utilized to determine solar access of structure within the three-dimensional model.
If any of the limitations in claims 1-18 are directed to actual (SAMD) structure, then it is required that the Applicant point out support in the specification for this interpretation.
With respect to claims 19 and 20, it appears that these claims are directed to tangible structure comprising an (SAMD).
Support for these claims is shown by figure 2 and paragraph [0029] of U.S. Ser. No 11/321,294, which is a parent of the present application.
Therefore, the subject matter of claims 19 and 20 have an effective filing date of the parent – 12/28/2005.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical process without significantly more. 
	The preamble of claim 1 recites “…A method of determining solar access at a predetermined position within a 3D CAD model utilizing a Solar Access Measurement Device (SAMD), the method comprising: …”
	A 3D CAD model is a computer-generated 3D construct based on code, thus being a mathematical process.
	Paragraph [0042] of the specification of the present application teaches that the SAMD may be implemented entirely as software running on a processor, thus being a mathematical process based on code.
	The rest of claim 1 recites “…tracing a ray from the predetermined position of the SAMD to the sun at a location; determining whether the ray intersects an obstruction; and repeating the tracing and the determining for a least one additional sun location to determine solar access associated with the predetermined position…”
	These limitations, based on broadest reasonable interpretation, cover ray tracing. 
	Because ray tracing is a process that can be performed by the human mind and the preamble recites generic computer components, then claim 1 falls into the “Mental Process” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the preamble merely recites a generic 3D CAM model with a software generated SAMD. The claim is directed to an abstract concept.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic 3D CAM model and software generated SAMD used to perform ray tracing amount to no more than mere instructions apply the exception using generic computer components. Claim 1 is not patent eligible.
Claim 2 recites “…The method of claim 1, wherein tracing the ray comprises modeling the ray via a skyline detector of the SAMS…”
Broadly reads on ray tracing a scene, thus not being patent eligible.
Claim 3 recites “…The method of claim 1, wherein repeating the tracing and the determining for the least one additional sun location comprises generating an open sky matrix…”
	Broadly reads on ray tracing, thus not being patent eligible.
	Claim 4 recites “…The method of claim 3, wherein generating the open sky matrix comprises recording orientations of azimuth and elevation relative to the SAMD at which each ray of a number of rays originating at the SAMD and terminating at the sun does not intersect at least one obstruction…”
Broadly reads on orienting a software-generated symbol (SAMD) in a 3D CAM model to perform ray tracing, thus being a mental process not patent eligible.
Claim 5 recites “…The method of claim 1, further comprising calculating an amount of energy from the sun at the location that will impinge on the predetermined position…”
Calculating the amount of sun energy is a process performable by the human mind, thus not being patent eligible.
Claim 6 recites “…The method of claim 1, further comprising, for each of the at least one additional sun location, calculating an amount of energy from the sun that will impinge on the predetermined position…”
Calculating the amount of sun energy is a process performable by the human mind, thus not being patent eligible.
Claim 7 recites “…The method of claim 1, wherein repeating the tracing and the determining for the least one additional sun location comprises repeating the tracing and the determining for a number of locations of the sun for an entire year…”
Broadly reads on ray tracing, thus not being patent eligible.
The preamble of claim 8 recites “…A method of determining solar access at a predetermined position within a 3D CAD model utilizing a Solar Access Measurement Device (SAMD), the method comprising: …”
A 3D CAD model is a computer-generated 3D construct based on code, thus being a mathematical process.
Paragraph [0042] of the specification of the present application teaches that the SAMD may be implemented entirely as software running on a processor, thus being a mathematical process based on code.
The rest of claim 8 recites “…tracing a first ray from the predetermined position of the SAMD to the sun at a first sun location; determining whether the first ray intersects an obstruction; tracing at least a second ray from the predetermined position of the SAMD to the sun at at least one additional sun location; determining whether the at least a second ray intersects the obstruction or another obstruction; and calculating solar access at the predetermined position based on whether the first ray intersects the obstruction and whether the at least a second ray intersects the obstruction or another obstruction…”
These limitations, based on broadest reasonable interpretation, cover ray tracing. 
	Because ray tracing is a process that can be performed by the human mind and the preamble recites generic computer components, then claim 8 falls into the “Mental Process” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the preamble merely recites a generic 3D CAM model with a software generated SAMD. The claim is directed to an abstract concept.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic 3D CAM model and software generated SAMD used to perform ray tracing amount to no more than mere instructions apply the exception using generic computer components. Claim 8 is not patent eligible.
Claim 9 recites “…The method of claim 8, wherein tracing the first ray comprises modeling the first ray via a skyline detector of the SAMS…”
Broadly reads on ray tracing, thus not being patent eligible.
Claim 10 recites “…The method of claim 8, wherein modeling the first ray via the skyline detector of the SAMS comprises modeling the first ray via a virtual laser rangefinder…”
A virtual laser range finder is a code generated icon operating the 3D CAM image, thus rendering claim 10 ray tracing capable of being performed by the human mind, thus not being patent eligible.
Claim 11 recites “…The method of claim 8, further comprising recording in memory whether the first ray intersects an obstruction and whether the at least a second ray intersects the obstruction or the another obstruction…”
Recording data in a memory is part of using a generic processor, thus not being patent eligible.
Claim 12 recites “…The method of claim 8, further comprising recording orientations of azimuth and elevation relative to the SAMD at which the first ray or the at least a second ray does not intersect the obstruction or the another obstruction to generate an open sky matrix…”
Broadly reads on orienting a software-generated symbol (SAMD) in a 3D CAM model to perform ray tracing, thus being a mental process not patent eligible.
Claim 13 recites “…The method of claim 8, wherein determining whether the first ray intersects the obstruction comprises determining whether a modeled ray intersects a modeled obstruction.
Broadly reads on ray tracing, thus not being patent eligible.
Claim 14 recites “…The method of claim 8, further comprising: calculating an amount of energy from the sun at the location that will impinge on the predetermined position; and calculating an amount of energy from the sun at least one additional sun location that will impinge on the predetermined position; wherein calculating the solar access at the predetermined position comprises calculating the solar access based on the amount of energy from the sun at the location that will impinge on the predetermined position and the amount of energy from the sun at least one additional sun location that will impinge on the predetermined position…”
Calculating the amount of energy from the sun is a process performable by the human mind, thus not being patent eligible.
The preamble of claim 15 recites “…A Solar Access Measurement Device (“SAMD”) located at a predetermined location, the SAMD configured to…”
Paragraph [0042] of the specification of the present application teaches that the SAMD may be implemented entirely as software running on a processor, thus being a mathematical process based on code.
The rest of claim 15 recites “…transmit a number of rays to a number of locations of the sun in a 3D model; determine, for each ray of the number of rays, whether each ray of the number of rays intersects at least one obstruction; and calculate solar access associated with the predetermined position based on whether or not each ray intersects the at least one obstruction…”
These limitations, based on broadest reasonable interpretation, cover ray tracing. 
	Because ray tracing is a process that can be performed by the human mind and the preamble recites generic computer components, then claim 15 falls into the “Mental Process” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because the preamble merely recites a generic 3D CAM model with a software generated SAMD. The claim is directed to an abstract concept.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic 3D CAM model and software generated SAMD used to perform ray tracing amount to no more than mere instructions apply the exception using generic computer components. Claim 15 is not patent eligible.
Claim 16 recites “…The SAMD of claim 15, further configured to record orientations of azimuth and elevation relative to the SAMD at which a ray of the number of rays originating at the SAMD and terminating at the sun does not intersect at least one obstruction to generate an open sky matrix…”
Broadly reads on orienting a software-generated symbol (SAMD) in a 3D CAM model to perform ray tracing, thus being a mental process not patent eligible.
Claim 17 recites “…The SAMD of claim 15, wherein the SAMD includes: a skyline detector configured to transmit the number of rays and determine whether each ray of the number of rays intersects at least one obstruction; and a processor configured to calculate the solar access…”
Broadly reads on ray tracing base on a software generated symbol (SAMD) wherein the data is stored in a generic processor, thus not being patent eligible.
Claim 18 recites “…The SAMD of claim 17, wherein the skyline detector is configured to model a geometric ray that originates at the SAMD and points in a number of directions in azimuth and elevation with respect to the SAMD…”
This function is similar to a human locating a drawing of a (SAMD) in three dimension space and doing ray tracing – the difference being using a generic computer with 3D CAM, thus not being patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 7,873,490. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 19 and 20 of the present application, when given the information provided by claims 1 and 16 of USPN 7,873,490.
With respect to claim 19 of the present application, claims of USPN 7,873,490 teach or suggest: A Solar Access Measurement Device (“SAMD”) located at a predetermined location [ taught by lines 1-2 of claim 1 of USPN 7,873,490 ], the SAMD comprising: a detector configured [ taught by lines 3-4 of claim 1 of USPN 7,873,490 ] to: transmit light to a number of sun locations along a number of paths; detect whether light is reflected along each path of the number of paths; and a processor in signal communication with the detector and configured to determine solar access of the predetermined location [ lines 8-11 of claim 1 of USPN 7,873,490 teach a processor determining solar access at the predetermined location ] based on whether light is reflected along each path of the number of paths.
 	Claim 1 of USPN 7,873,490 does not teach the detector configured to transmit light to a number of sun locations along a number of paths; detect whether light is reflected along each path of the number of paths.
	However, claim 16 of USPN 7,873,490 teaches the use of a laser rangefinder in the skyline detector, thus rendering the function “…transmit light to a number of sun locations along a number of paths; detect whether light is reflected along each path of the number of paths…” in that a laser rangefinder operates by transmitting light along a path and detecting reflections of the transmitted light.
	Claim 20 of the present application is taught by claim 16 of USPN 7,873,490.
			Other Examiner Cite Prior Art
	Augenbraun et al (2012/0035887) – figures 5 and 7 teaches using a 3D CAM model along with solar position date to make power flux calculations. However, this reference does not suggest to use of an SAMD in the manner set forth by claims 1-18 in a 3D CAM model, as set forth by claims 1-18 or the subject matter of claims 19 and 20.
	Zhao et al (CN 101055317 A) – teaches subject matter relevant to claims 19 and 20. For example, page 2 of the translation states, “…The invention is realized like this, the measuring device is composed of 6 parts, mapping bracket, polar coordinate servo locating cloud platform on the mapping bracket, mounted on the polar coordinate servo locating cloud platform rotating arm of the laser range finder, controller, portable computer, portable printer, measuring method is firstly lifted to sun falling period of time according to a certain time interval (e.g., 5 minutes) for time sampling, using the portable computer sampling moment from the sun to the certain date. raising the solar falling period of time according to a certain time interval (e.g., 5 minutes) for time sampling, calculating the corner height and azimuth angle of the sun at sampling time using the portable computer from the sun on a certain date. and the elevation angle and azimuth angle into a driving signal of the stepping motor controller to drive the polar coordinate servo locating cloud platform by controller, mounted on the automatic locating tripod rotating arm of the laser range finder can point to the position of the sampling time, if starting the laser distance meter performs distance measurement by the controller. If capable of measuring an obstacle (i.e. does not overflow, can be queried by communication software), the sunshine is shielded, laser rangefinder position, the date the moment can not enjoy sunshine; if the distance is over range, means not shielded sunlight, laser rangefinder position, the date of the time can enjoy sunshine…”
	However, the filing date of Zhao et al (5-29-2007) does not antedate the effective filing date of the subject matter set forth by claims 19 and 20.
	Haines (4,177,566) – teaches a device for measuring solar flux to a location based on sun position.

	Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645